NUMBER 13-18-00304-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CRISTOBAL GARCIA,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 36th District Court
                      of San Patricio County, Texas.



                         MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
           Memorandum Opinion by Chief Justice Valdez

      Appellant Cristobal Garcia attempted to appeal his conviction for aggravated

sexual assault of a child in cause number S-17-3337CR in the 36th District Court of San

Patricio County, Texas. See TEX. PENAL CODE ANN. § 22.021(a)(2)(B) (West, Westlaw

through 2017 1st C.S.). His appeal was docketed in our appellate cause number 13-18-
00132-CR. We dismissed that appeal because the trial court certified that it was “a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

See Garcia v. State, No. 13-18-00132-CV, 2018 WL _____, at *__ (Tex. App.—Corpus

Christi June __, 2018, no pet. h.) (mem. op., not designated for publication).

       Appellant has now filed a notice of appeal regarding the trial court’s denial of his

“Motion for the Record in Forma Pauperis,” pertaining to the provision of an appellate

record for the purposes of appealing cause number 13-18-00132-CR. However, we

have dismissed the appeal of appellant’s conviction in cause number 13-18-00132-CR

pursuant to the trial court’s certification. Accordingly, appellant’s attempt to appeal the

trial court’s denial of appellant’s motion to proceed in forma pauperis has been rendered

moot. See Chacon v. State, 745 S.W.2d 377, 378 (Tex. Crim. App. 1988) (per curiam)

(noting that “[g]enerally a cause, issue or proposition is or becomes moot when it does

not, or ceases to, rest on any existing fact or right”); see also Jack v. State, 149 S.W.3d
119, 123 n.10 (Tex. Crim. App. 2004). We therefore dismiss this appeal as moot.


                                                       /s/ Rogelio Valdez
                                                       ROGELIO VALDEZ
                                                       Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed this
28th day of June, 2018




                                            2